Citation Nr: 1749745	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to an initial rating higher than 10 percent for coronary artery disease status post coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2006 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2014, the Veteran completed a substantive appeal for entitlement to an initial compensable rating for left calf vein harvesting scar and sternotomy scar. However, in January 2015, the RO increased the Veteran's rating to 10 percent and the Veteran indicated satisfaction with that rating. In January 2015, the Veteran withdrew that appeal, and therefore, this claim is no longer before the Board. See January 2015 VA 21-4138.

The Veteran requested a hearing before the Board. The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In May 2015, the Board remanded these claims for additional development.  

The Board notes that this appeal originally included entitlement to service connection for a bilateral eye disorder; however, in a February 2016 rating decision, the Veteran was granted entitlement to service connection for dry eye syndrome, and as such, this issue is no longer on appeal.

In June 2015, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA). See 38 C.F.R. § 20.901 (2016). A VHA opinion was received in June 2015.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is causally or etiologically due to noise exposure during service.

2.  Resolving all reasonable doubt in his favor, the Veteran's tinnitus is casually or etiologically due to noise exposure during service.

3.  Resolving all reasonable doubt in his favor, the Veteran's vertigo had an onset during service and has continued to date.

4.  The evidence does not establish that the Veteran developed his current low back disorder during his period of active service, that a disorder was manifested within one year following his separation from service, or is causally or etiologically related to service.

5.  The Veteran's heart disability is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor was there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Service connection for tinnitus is established. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Service connection for vertigo is established. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

4.  Service connection for a low back disorder is not established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for an initial rating higher than 10 percent for coronary artery disease status post coronary artery bypass graft are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.104, 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2006, prior to the initial unfavorable decision in this case. The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Regarding the increased rating claim, the Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as entitlement to a higher initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. The Veteran received a timely SOC in December 2011.  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated service treatment records, and post-service records with the claims folder. Virtual VA and VBMS records were reviewed. Additionally, the Veteran was afforded VA examinations. 

In May 2015, the Board remanded these claims for additional development. The evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in March 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, vertigo, and a low back disorder.  He asserts these disorders are causally or etiologically due to service.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Id.   

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss, an organic disease of the nervous system, tinnitus, or arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

A.  Bilateral Hearing Loss and Tinnitus

The Veteran testified at a March 2015 Board Hearing that he was exposed to loud noises during service from serving on the flight line in South Vietnam, which included noise from the aircrafts and incoming mortar rounds.  He indicated that he began experiencing ringing in the ears during service in 1964.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

The Veteran's service treatment records were reviewed.  His July 1963 enlistment examination did not note any ear problems or complaints of hearing loss.  Treatment records contain no complaints, treatments, or diagnoses of hearing problems.  The Veteran checked off on his March 1967 Report of Medical History that he had "ear, nose or throat trouble."  The examiner at the time noted that the Veteran had an occasional mild earache in 1964, for which he did not seek medical treatment.  There was no noted recurrence or residuals.  The March 1967 separation examination did not note any complaints of hearing loss, but again noted the Veteran's occasional mild earache in 1964.

Although no right or left ear hearing loss, as defined under 38 C.F.R. § 3.385, was shown at the March 1967 separation examination, service connection may still be otherwise established if it is shown that current hearing loss is related to service.  

Post service, a July 2007 private treatment record described the Veteran's complaints of trouble hearing and ringing in the ears, and noted that the Veteran was exposed to bomb explosions and shrapnel while in service.  

The Veteran was afforded a VA examination in January 2012.  The Veteran reported his tinnitus had an onset of 1990.  The examiner found hearing loss for VA purposes in the left ear, but not in the right ear.  The examiner opined that the Veteran's tinnitus was less likely than not caused by service, due to audiometric test results from 1967, which showed normal hearing upon exit and the statement made by the Veteran of the date of onset of tinnitus.  The examiner also opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service and provided the rationale that the "Veteran's records indicate[d] normal hearing upon exit of the military."  

A March 2015 Disability Benefits Questionnaire (DBQ) indicated the Veteran has mixed hearing loss, bilaterally, and tinnitus.  It was noted that the Veteran reported having bilateral tinnitus in 1964, and it has become louder over the years.  

A March 2015 private treatment note indicated the Veteran was diagnosed with sensorineural hearing loss, bilaterally, and his hearing loss was consistent with noise-induced trauma.

The Veteran testified in March 2015 that he began experiencing symptoms of hearing loss and tinnitus during service in 1964.  

This claim was remanded by the Board in May 2015 to obtain a medical opinion that, in pertinent part, discussed the private audiological evidence and addressed theories of delayed/latent onset of hearing loss.

The Veteran was afforded a VA examination in September 2015.  Results from the audiological testing revealed a bilateral hearing loss for VA disability purposes.  The examiner stated the Veteran had bilateral, sensorineural hearing loss, with no threshold shifts.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not due to service because the Veteran had excellent hearing in both ears for all frequencies at separation from service, with no decrease compared to enlistment.  The examiner also opined that the Veteran's tinnitus was less likely than not due to service, as the Veteran left the military over 48 years ago.

Another VA medical opinion was obtained in January 2016.  The examiner stated there was no threshold shift while the Veteran was in service and there was no evidence to support he had any hearing loss until many years after the military.  The examiner indicated that there might be some threshold shift over time, which would be consistent with the aging process. The examiner explained that the Veteran is 71 years of age and still had normal hearing through 3000 Hertz based upon the September 2015 test, over 48 years after leaving the military. The examiner opined that the most likely cause of the loss at 4000 Hertz is presbycusis, but the Veteran's current hearing loss was not caused by the military.

In March 2017, the Board requested an expert medical opinion from VHA.  In April 2017, a VHA physician opined that it was less likely than not the Veteran's hearing loss and tinnitus had an onset during service.  The physician stated that he did not believe theories of delayed/latent noise-induced hearing loss provided sufficient justification for the Veteran's claims.



Analysis 

First, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulations, and has been diagnosed with tinnitus.  See September 2015 VA examination.  The Board therefore finds that the evidence demonstrates current diagnoses, meeting the first requirement for the establishment of service connection. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Second, exposure to noise during service is conceded based on the Veteran's assertions that he was exposed to loud noises during service from serving on the flight line in South Vietnam, which included noise from the aircrafts and incoming mortar rounds.  Therefore, Shedden element (2) is met.

As for Shedden element (3), nexus, the April 2017 expert medical opinion noted a review of the record but did not provide a rationale for the conclusion drawn.  The Board declines to conduct any further development on the nexus question presented in this case.  The Board finds that there is an approximate balance of positive and negative medical opinion evidence that does not satisfactorily prove or disprove the claim.  The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107 (b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  Reasonable doubt is resolved in favor of the Veteran; service connection for bilateral hearing loss and tinnitus is warranted.

B.  Vertigo

Initially, the Board notes that the Veteran has a current diagnosis of benign paroxysmal positional vertigo, an organic disease of the nervous system, which is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a) (2016).  See September 2015 VA examination.

The Veteran entered into service without any noted or diagnosed symptoms of vertigo.  See July 1963 enlistment examination.  Service records do not document any vertigo symptoms. However, the Veteran has asserted on multiple occasions throughout the course of the appeal that his symptoms began in the 1960's during service. See September 2015 VA examination; April 2017 BVA Hearing Transcript. The Veteran is competent to report and identify when he felt dizzy during service, as this is a symptom capable of lay observation. See e.g. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). In this regard, the Veteran has consistently reported that he experienced the same symptoms during and post service, which were later diagnosed as symptoms of benign paroxysmal positional vertigo.  Although vertigo was not explicitly diagnosed during service, or within the applicable presumptive period, the record contains credible evidence of continuity of symptomatology related to vertigo during and since discharge from service.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for vertigo, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board finds no adequate basis to reject the favorable evidence of record that indicates his vertigo had an onset during service and has continued to date, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Resolving all doubt in the Veteran's favor, based on the available medical and lay evidence, the Board finds that the evidence is at least in equipoise that the Veteran's current vertigo had an onset during service.  As such, the Veteran's service-connection claim is granted.

C.  Low Back Disorder

The Veteran asserts his current back disorder is due to an injury he sustained during service.  

First, the Board notes that the Veteran has multiple current diagnoses, including degeneration of lumbosacral intervertebral discs, arthropathy of lumbosacral facet joint, intervertebral disc protrusion, lumbosacral spondylosis without myelopathy, and degenerative spondylolisthesis.  See September 2015 VA examination.  The Board therefore finds that the evidence demonstrates current diagnoses, meeting the first requirement for the establishment of service connection. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Second, the Veteran has asserted that he injured his back lifting 100-pound bags of potatoes working as a military cook.  See September 2015 VA examination.  The Board notes that personnel records confirm the Veteran was a cook during service.  Additionally, there are instances documented during service where the Veteran was treated for back pain.  See, e.g., July 1964, October 1964 service treatment notes. Therefore, Shedden element (2) is met.

Unfortunately, the Board finds that element (3) under Shedden, nexus, has not been satisfied. The September 2015 VA examiner opined that it is less likely than not that any current back disorder is related to the Veteran's time in service, to include the documented back problems during service.  The examiner explained that the Veteran's in-service low back symptoms were clearly acute and were completely resolved well before he had his exit history and physical, as the Veteran marked "no" for recurrent back pain at the exit examination and he had a normal back examination at discharge. The examiner then opined that it was less likely than not that the Veteran's post-service diagnoses, to include sciatica in 1978, disc bulges L4-L5 and L5-S1 in December 1993, degeneration of lumbosacral intervertebral discs L4-L5 and L5-S1 or disc space narrowing in February 2013, lumbosacral spondylosis without myelopathy (also called degenerative arthritis (of spine) or osteoarthritis (of spine) in February 2013, arthropathy of lumbosacral facet joint in February 2013, intervertebral disc protrusion L5-S1 in February 2013, and degenerative spondylolisthesis in February 2013, had their onset during service, or were causally or etiologically due to service.  The examiner explained that the changes currently noted on lumbosacral films are unrelated to service as there were no back symptoms found documented until 1978, over 13 years since his last in-military resolved acute low back strain, when he developed sciatica.  Continuing, the examiner stated that the Veteran had only acute and self-limited muscle strain in the military, with full resolution; muscle strains do not involve the vertebral bodies or discs, and do not cause damage to them. The examiner explained that strains are typically a self-limited injury to paraspinous soft tissues; therefore, the finding of strain of the lower back is not connected with the later development of his post-service diagnoses.  The examiner stated that the Veteran's post-service diagnoses are very common in the population at large, and typically advance slowly with age and over many years. There is no medical evidence to suggest that strains cause, predispose to, or accelerate the development of any of the Veteran's post-service disorders.

There are no medical opinions to the contrary, of record.

Furthermore, the evidence does not persuasively demonstrate that the Veteran suffered from arthritis or symptoms of arthritis during his period of active duty service or within one year following discharge, and the Veteran has not asserted that he experienced arthritis during service. As such, continuity of symptomatology is also not established. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his back disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his joint pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records and the negative VA medical opinion cited above. Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

There is no probative evidence of record that establishes the Veteran's back disorder is the result of active duty service. As noted above, there is no persuasive evidence that the Veteran's back disorder can be linked to his period of active duty, or within a year of discharge.

In summary, although the Board notes that the Veteran has a current diagnosis and suffered an injury to the back during service, the weight of the evidence reflects that the Veteran's in-service disorders were acute and resolved.  The Veteran did not develop his current back disorders until many years after service. There were no documented symptoms or diagnosis of arthritis during service. Furthermore, a VA examiner has opined that the Veteran's back disorder is less likely than not due to service, to include his in-service symptoms.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disorder. See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

III.  Entitlement to an Initial Rating Higher than 10 Percent for Coronary Artery Disease Status Post Coronary Artery Bypass Graft

The Veteran seeks entitlement to an initial rating higher than 10 percent for his heart disability.

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required. See Fenderson, 12 Vet. App. at 126.

Service connection for coronary artery disease status post coronary artery bypass graft was established by a March 2011 rating decision, at which time a 10 percent rating was assigned, under Diagnostic Code 7017, effective from February 2006.

Under 38 C.F.R. § 4.104, Diagnostic Code 7017, a 10 percent rating is warranted when a workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. 

A 30 percent rating is warranted under Diagnostic Code 7017 when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent rating is warranted under Diagnostic Code 7017 when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted under Diagnostic Code 7017 when there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 100 percent evaluation is also warranted under Diagnostic Code 7017 for 3 months following hospital admission for coronary bypass surgery. 

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for disability rating purposes. 38 C.F.R. § 4.104.

The Veteran underwent a coronary artery bypass graft in August 1997. 

He was afforded a VA examination in September 2010.  The Veteran reported that he was excellent since the bypass surgery. He reported occasional chest pain once every 3-4 months, described as an aching type pain in the left chest area that did not get severe. He did not take any medications for this. He reported mild shortness of breath on exertion, but he was able to exercise by walking 2-4 miles, 3 days a week and he could walk 4 miles without stopping due to shortness of breath. The examiner stated the Veteran was not on any cardiac medications and did not have acute or chronic congestive heart failure.  Cardiac examination revealed a regular rate without murmur, rub, or gallop.  There was no peripheral edema.  Heart size was normal and electrocardiogram (EKG) was normal.  METs were 9.6 with an ejection fraction of 55 percent.  The examiner stated the Veteran's heart disability did not cause functional impairment in his employability and he was independent in his activities of daily living.

The Veteran was afforded a VA examination in February 2012.  Examination revealed an ejection fraction of 60 percent.  METs testing was not completed, but based on the Veteran's responses he was assessed with an equivalent of 7-10 METs.  EKG was normal and there was no evidence of cardiac hypertrophy or dilation. The examiner indicated there was no functional impact on the Veteran's ability to work. 

An August 2013 stress test revealed an ejection fraction of 68 percent and a cardiac craterization was recommended.  The Veteran underwent a cardiac catheterization in August 2013.  The Veteran reported that he exercised regularly by a stationary bike as well as work in his yard.  It was noted that he still had occasional chest pain, but did not have to use any nitroglycerin.  Ejection fraction was 55 percent.  The impression was severe native coronary artery disease mostly involving the left coronary system, patent bypass grafts, and normal left ventricular (LV) systolic function.

The Veteran testified in March 2015 that he experiences fatigue, chest pain, shortness of breath, and takes medication for his heart disability. He also testified that he no longer has the endurance, strength, or stamina he had previously. 

The Veteran was afforded a VA examination in September 2015.  The examiner noted that the Veteran had not accessed urgent care for an acute cardiac complaint since his last VA examination in 2012.  It was noted that the Veteran required continuous medication for control of his heart disability.  There was no congestive heart failure, cardiac hypertrophy, or cardiac dilation. Ejection fraction was 55-60 percent.  METs level on interview-based METs test was 5-7; however, the examiner noted that the estimated METs level due solely to the Veteran's cardiac condition was 7-10.  The examiner explained that the 5-7 METs level was a result of being overweight and having degenerative joint disease.  The examiner stated that the Veteran's heart disability may limit strenuous exertion and work requiring physical stamina, but would not preclude sedentary work.  Finally, the examiner noted that the better assessment of the Veteran's functional status, due solely to his heart disability is the ejection fraction, which is intact at 55-60 percent.

The above evidence reflects that at no time during the pendency of the claim did the Veteran have METs in the 5-7 category, congestive heart failure, cardiac hypertrophy or dilation, or left ventricular dysfunction with an ejection fraction of 50 percent or less, due to his service-connected heart disability, and the testimony of the Veteran did not indicate that he had any such symptoms.  The Board notes that the September 2015 VA examination indicated the interview-based METs level was in the 5-7 category (30 percent rating criteria), but the examiner noted that this level was also the result of being overweight and having degenerative joint disease.  The examiner indicated that due solely to the Veteran's heart disability, his METs level was in the 7-10 category (10 percent rating criteria).  Additionally, during the entire relevant appeal period, the Veteran's ejection fraction was greater than 50 percent.  Crucially, the VA examiner indicated that the ejection fraction was the better assessment of the severity of the Veteran's functional status due solely to his heart disability.  Thus, the preponderance of the evidence reflects that the Veteran's symptoms did not meet any of those in the criteria for ratings higher than 10 percent, but, rather, meets the workload of between 7 and 10 METs or continuous medication required in the criteria for a 10 percent rating. An initial schedular rating higher than 10 percent is therefore not warranted for any period of the pendency of the claim. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability is part of an initial rating claim when such claim is raised by the record. In this case, the Veteran has not asserted he is unemployable due to his heart disability. Accordingly, the Board finds that Rice is not applicable in this case.




ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for vertigo is granted.

Entitlement to service connection for a low back disorder is denied.

Entitlement to an initial rating higher than 10 percent for coronary artery disease status post coronary artery bypass graft is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


